internal_revenue_service appeals_office watt avenue sa sacramento ca release number release date date june 1z certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the adverse determination was made for the following reason s your organization does not qualify for exemption under section sec_501 of the code because your organization under sec_1_501_c_6_-1 is not directed to the improvement of business conditions of one or more lines of business it provides particular services for its members you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication department of the treasury internal_revenue_service p o box i rs cincinnati oh legend r company s company t company v state w date of formation dear bate lug employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in the state of v on date w you are a membership_organization your membership agreement states that your purpose is to address concerns and promote the interests of your members arising from royalty payments to lessors holding t form leases entered with r and or s these concerns include improper deductions taken from royalty payments owed to the owner of the minerals who entered into the leases with r and or s using a t lease form you collect member dues and use those funds to hire legal counsel to represent all your members and arrange for audits of the royalty payments specific to their individual gas wells your board will primarily be mediators between your lawyers and your members you will host meetings to inform your members about your case progress as necessary your members will seek to collectively address issues to minimize their costs for issues that promote and protect their interests you hire legal and accounting support so you can collectively address or assist in the costs incurred on behalf of your members your said your largest form of financial support will be through membership assessments as t lease form holders join to protect their own mineral assets the secondary source_of_income will come from other organizations which support the protection of lease holders’ rights and enforcements of the lease contract restrictions law sec_501 of the code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage ina regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_56_65 1956_1_cb_199 denied exemption to a local organization whose principal activity consisted of furnishing particular information and specialized individual service to its individual members engaged ina particular industry through publications and other means to effect economies in the operation of their individual businesses these services include but not limited to promoting efficiency among members by producing a publication that provides a list of specific projects from whom bids and quotations may be obtained by members revrul_73_411 1973_2_cb_180 held a shopping center merchants’ association whose membership is restricted to and required of the tenants of a one-owner shopping center and their common lessor and whose activities are directed to promoting the general business interests of its members does not qualify as a business league or chamber of commerce under sec_501 of the code the organization's activities were not directed at improvement of business conditions of one or more lines of business or business conditions of any community as a whole within the meaning of sec_501 revrul_76_409 1976_2_cb_154 denied exemption to an organization whose principal activity is the publication and distribution of an annual directory consisting almost entirely of members’ names addresses and telephone numbers the directory is distributed free to those members of the business community who are likely to require the services of the profession it was held the publication and distribution of a directory containing the names and addresses of members constitutes advertising for individuals and therefore is the performance of particular services to members rather than an activity aimed at the improvement of general business conditions in the 19_tc_1146 the tax_court held that a national association of individual auto owners and affiliated auto clubs did not qualify as a business league because the association's principal activities consisted of securing benefits and performing particular services for members in 366_f2d_998 the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code over of the letter rev catalog number 47628k organization's total income was derived from its performing particular services for individuals as convenience and economy in their businesses and from its other income-producing activities in 440_us_472 the supreme court held that an association of a particular brand name of muffler dealers did not qualify for sec_501 status because it was not engaged in the improvement of business conditions of a line_of_business application of law you were formed so that your members could save money by collectively seeking legal and accounting support as it relates to specific types of leases they hold you are not described in sec_501 of the code and sec_1_501_c_6_-1 because you were formed to provide particular services to your members which precludes you from exemption like the organizations described in revrul_56_65 and revrul_76_409 you are providing services to your members you collect member dues which are used to hire legal counsel to represent all your members and arrange for audits of the royalty payments specific to their individual gas wells like the organizations described in american automobile association and indiana retail hardware assn you secure benefits and perform particular services for your members your will collectively address issues to minimize costs for your individual members on issues that promote and protect their interests which precludes exemption under sec_501 of the code you are similar to the organizations described in revrul_73_411 and national muffler dealers association your activities do not improve the business conditions of one or more lines of business or business conditions of the community instead you serve the private interests of your individual members through the services you provide conclusion you are not an association of persons promoting one or more lines of business and your activities constitute specific services to members accordingly you do not qualify for exemption from federal_income_tax under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47628k e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
